UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6988



PAUL NAGY,

                                              Plaintiff - Appellant,

          versus


MRS. CLEMENZ, ISM; SHEILA MATTINGLY, ISM;
TERRY CAMPBELL, ISM; STEPHEN M. DEWALT,
Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-01-7)


Submitted:   October 18, 2002             Decided:   November 7, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Nagy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Nagy appeals the district court’s order denying relief on

his Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Nagy v. Clemenz, No. CA-01-7 (E.D.N.C.

filed May 30, 2002; entered May 31, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             AFFIRMED




                                  2